Per curiam.
Appellant challenges the affidavit on which the warrant to search his residence was issued. He maintains that that affidavit was subscribed before a person as district judge of Ponce when the fact is that he was the justice of the peace of Peñuelas. He makes the same contention as respects the search warrant. The mere exposition of the ground reveals its frivolity. According to the Judiciary Act, the justices of the peace have authority to issue search and seizure warrants. Act No. 11 of July 24, 1952, § 22, 4 L.P.R.A. § 202. He also maintains that the facts set forth in the affidavit were not sufficient to support the issuance of the search warrant. The affidavit recites that the affiant saw in a house which he describes, an individual receiving and opening a package containing bolita tickets, that he also saw listings of numbers used in that game, and asserts that he has no doubt that what he saw was bolita material. This was sufficient to issue the search warrant.
An examination of the evidence which the trial court had under consideration reveals that defendant was caught handling bolita material when his residence was searched. *192Money, some $160, and listings of numbers wagered were seized. The witness who executed the search warrant described the listings as those which are used in the illegal game of bolita, and the trial judge after considering all the objections raised by the defense found defendant guilty. A reading of the transcript of the evidence shows that defendant’s guilt was established beyond a reasonable doubt.
The judgment rendered by the Superior Court, Ponce Part, on June 29, 1959 will be affirmed.